DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, 12-13, 17, 19, 23, 25-26, 30-31, 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Telfer-355 (US 20110186355).

Regarding claim 1, Telfer-355 teaches:
A downhole cleaning apparatus comprising: 
a body (Telfer-355 120) and a cleaning element (Telfer-355 128) coupled to the body; the cleaning element selectively moveable (Telfer-355 Fig. 2) in relation to the body from a retracted position (Telfer-355 Fig. 2a-b) to an extended position (Telfer-355 Fig. 2c); and the cleaning element having an inner portion (Telfer-355 near 25) comprising a first retention formation (Telfer-355 near 129) and an outer portion (Telfer-355 near 21) comprising a cleaning formation (Telfer-355 22); and an actuation system (Telfer-355 comprising 124) comprising a second retention formation (Telfer-355 recessed OD portion of 124 between 421 and 46, [0016, 0104-0105]) slideable in relation to the body between a retaining position (Telfer-355 Fig. 2a-b) and a release position (Telfer-355 Fig. 2c); wherein, in the retracted position, the first retention formation is coupled (Telfer-355 [0016, 0104, 0111]) to the second retention formation; and wherein the first and second formations together function (Telfer-355 [0016, 0057, 0104, 0111]) as a latch, to latch the cleaning element in the retracted position;
the first and second retention formations being slideably releasable from one another by sliding the second retention formation from the retaining position to the release position (Telfer-355 Fig. 2c, [0051, 0057]), in which the cleaning element is able to move to the extended position.

Regarding claim 2, Telfer-355 teaches:
The cleaning apparatus of claim 1, wherein the second retention formation is longitudinally slideable (Telfer-355 Fig. 2, [0051, 0057]) along an axis or rotatable around an axis, wherein such longitudinal or rotational motion slideably moves the second retention formation in relation to the first retention formation, between the retaining and release positions.

Regarding claim 8, Telfer-355 teaches:
The cleaning apparatus of claim 1, wherein one of the first retention formation or the second retention formation comprises a protrusion (Telfer-355 portion of 25 protruding into ID of 120 and into recesses portion of 421) and the other of the first retention formation or the second retention formation comprises a recess (Telfer-355 recessed OD portion of 124 between 421 and 46, [0016, 0104-0105]) or aperture sized to receive at least a part of the protrusion.

Regarding claim 9, Telfer-355 teaches:
The cleaning apparatus of claim 8, wherein the first retention element comprises the protrusion (Telfer-355 portion of 25 protruding into ID of 120 and into recesses portion of 421) f and the second retention formation comprises the recess (Telfer-355 recessed OD portion of 124 between 421 and 46, [0016, 0104-0105]) or aperture.

Regarding claim 12, Telfer-355 teaches:
The cleaning apparatus of claim 1, further comprising a setting sleeve (Telfer-355 124), the sleeve slideable within the body; the sleeve comprising the second retention formation and being axially rotatable and/or longitudinally slideable in relation to the body.

Regarding claim 13, Telfer-355 teaches:
The cleaning apparatus of claim 12, wherein an outer surface (Telfer-355 recessed OD portion of 124 between 421 and 46, [0016, 0104-0105]) of the setting sleeve comprises the second retention formation.

Regarding claim 17, Telfer-355 teaches:
The cleaning apparatus of claim 1, wherein the cleaning element is biased (Telfer-355 via 423, 129, [0111]) towards the extended position.

Regarding claim 19, Telfer-355 teaches:
The cleaning apparatus of claim 1, wherein the actuation system further comprises: a ball (Telfer-355 422) and/or a dart; and a seat (Telfer-355 420) to receive a said ball or dart and thereby at least partially block a through bore (Telfer-355 [0105-0106, 0113]) through the body to facilitate an increase of internal pressure within the body, the increase in pressure causing the second retention formation to move from the retaining position to the release position.

Regarding claim 23, Telfer-355 teaches:
The cleaning apparatus of claim 1, wherein the cleaning formation comprises a cutting profile (Telfer-355 near 21, 22) or a brush operable, in use, by axial and/or rotational reciprocation to remove debris from a surface in which the cleaning elements are in contact.

Regarding claim 25, Telfer-355 teaches:
The cleaning apparatus of claim 1, wherein the body is a tubular body (Telfer-355 120) defining a longitudinal axis and a plurality (Telfer-355 Fig. 2) of cleaning elements, wherein the plurality of cleaning elements are symmetrically disposed around the longitudinal axis.

Regarding claim 26, Telfer-355 teaches:
The cleaning apparatus according to claim 1, wherein the body is a tubular body (Telfer-355 120) defining a longitudinal axis and a plurality (Telfer-355 Fig. 2) of cleaning elements, wherein the body comprises an opening (Telfer-355 near 127) corresponding to each cleaning element, wherein the outer portion of each cleaning element is configured (Telfer-355 Fig. 2c, e) to at least partially extend through the openings and to extend outwards from an outer surface of the body, when in their extended positions.

Regarding claim 30, Telfer-355 teaches:
A method of cleaning an inside of a wellbore, the method comprising: 
providing a cleaning apparatus having a body (Telfer-355 120) and a cleaning element (Telfer-355 128) coupled to the body; the cleaning element having an inner portion (Telfer-355 near 25) comprising a first retention formation (Telfer-355 near 129) and an outer portion (Telfer-355 near 21) comprising a cleaning formation (Telfer-355 22);
the cleaning apparatus further comprising an actuation system (Telfer-355 comprising 124) comprising a second retention formation (Telfer-355 recessed OD portion of 124 between 421 and 46, [0016, 0104-0105]); wherein the second retention formation is in a retaining position (Telfer-355 Fig. 2a-b) in which the first and second retention formations are coupled together (Telfer-355 [0016, 0057, 0104-0105, 0111]) and function (Telfer-355 [0016, 0057, 0104, 0111]) as a latch to latch the cleaning element in a retracted position;
running (Telfer-355 [0117-0122]) the cleaning apparatus into the wellbore; 
operating (Telfer-355 [0057, 0104-0105, 0117-0123]) the actuation system to cause the second retention formation to slide from the retaining position to a release position (Telfer-355 Fig. 2c, [0051, 0057]) in which the first and second retaining formations are released from one another; then moving the cleaning element from the retracted position to an extended position (Telfer-355 Fig. 2c, [0051, 0057]).

Regarding claim 31, Telfer-355 teaches:
The method of claim 30, comprising cleaning (Telfer-355 [0021-0024, 0104-0117]) the inside of the wellbore using the cleaning element, by moving (Telfer-355 [0021-0024, 0104-0117]) the cleaning apparatus in relation to the wellbore and flowing fluid through a through bore through the body.

Regarding claim 35, Telfer-355 teaches:
The method of claim 30, comprising changing (Telfer-355 [0057-0058, 0104-0117]) the fluid pressure in the body and one or more of: moving (Telfer-355 [0057-0058, 0104-0117]) the cleaning elements from the retracted position to the extended position by increasing the fluid pressure; blocking (Telfer-355 [0057-0058, 0104-0117]) a through bore through the body and increasing pressure so as to move the second retention formation and/or to break a shear pin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Telfer-355 in view of Telfer-927 (US 20090025927).

Regarding claim 3, Telfer-355 teaches:
The cleaning apparatus of claim 1, but does not expressly state wherein the second retention formation is biased towards the retaining position. 
Telfer-927 teaches a downhole cleaning apparatus comprising a selectively moveable cleaning element comprising a first retention formation (Telfer-927 82) and an actuation system (Telfer-927 comprising 58, 90, 66, 91) comprising a second retention formation (Telfer-927 portion of 58 interacting with 82) wherein the second retention formation is biased (Telfer-927 via 66) towards the retaining position. 
	It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified Telfer-355 to include biasing the retention formation toward the retaining position in order to allow the operator to retract the cleaning elements where cleaning is not required and where the cleaning surface could damage downhole equipment or cause jamming Telfer-927 [0083-0084].

Regarding claim 4, the combination of Telfer-355 and Telfer-927 teaches:
The cleaning apparatus of claim 3, wherein the second retention formation is biased towards the retaining position by a resilient biasing arrangement (Telfer-927 66) which acts between the body and the second retention formation.

Allowable Subject Matter
Claim 37-38 are allowed.
Claim 11, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Carroll/           Primary Examiner, Art Unit 3674